Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a corrected notice of allowance replacing the previous notice of allowance issued November 16, 2021.  This application is a national stage application of PCT/US14/25989, filed March 13, 2014, which claims benefit of provisional application 61/779587, filed March 13, 2013.
Claims 1, 4, 6, 8, 10, 14, 16, 18, 19, 21, 22, 25, and 26 are pending in this application.
Claims 1, 4, 6, 8, 10, 14, 16, 18, 19, 21, 22, 25, and 26 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted October 19, 2021, with respect to the rejection of instant claims 31, 43, and 46 under 35 USC 112(a) for lacking enablement for a method of increasing the cytotoxicity of chemotherapeutic agents other than anthracyclines, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 19, 2021, with respect to the rejection of instant claims 31, 43, and 46 under 35 USC 103(a) for being obvious over Cheung et al. in view of Sick et al. in view of Hatzis et al., has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.  Therefore the rejection is withdrawn.

	Currently claims 1, 4, 6, 8, 10, 14, 16, 18, 19, 21, 22, 25, and 26 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted October 19, 2021, is 
	The claimed invention is directed to a method of reducing the cytotoxicity of an anthracycline, a topoisomerase inhibitor, or a nucleoside synthesis inhibitor, comprising coadministering the cytotoxic agent with an antisense CD47 morpholino oligonucleotide.  Anthracyclines, topoisomerase inhibitors, and nucleotide synthesis inhibitors are known classes of antineoplastic agents.  Applicant’s disclosure provides written description and enablement for the full scope of the claimed invention.  Examples 2 and 3 on pp. 37-46 of the specification as originally filed disclose experimental data for a wide range of compounds belonging to these classes showing that non-tumor cells in animals and cell cultures deficient in CD47 are less susceptible to cytotoxicity from these compounds, thereby demonstrating that the claimed effect occurs over the entire range of compounds claimed.
	The claimed invention is also seen to be novel and non-obvious over the prior art.  The prior art does not disclose methods for decreasing the cytotoxicity of the claimed agents comprising coadministration with a CD47 antisense morpholino oligonucleotide.  US pre-grant publication 2011/0206696 (of record in previous action) discloses a method of inhibiting bone metastasis comprising blocking CD47 signaling, and further discloses that this therapy can be co-administered with purine or pyrimidine antagonists. (p. 5 paragraph 46) US pre-grant publication 2011/0014119 (of record in previous action) discloses method of treating acute myeloid leukemia or acute lymphocytic leukemia comprising manipulating phacocytosis of circulating hematopoietic cells. (p. 1 paragraph 10) This is accomplished by blocking CD47 on the cells’ surface. (p. 2 paragraph 11) One of ordinary skill in the art would have seen it to be obvious to further treat a cancer using known chemotherapeutic agents, for example cytarabine and an anthracycline in the case of AML.  In both of these cases, one of ordinary skill in the art might have found the prior art teaching of blocking action of CD47 to render obvious substituting an agent, such as a morpholino antisense oligonucleotide, that blocks expression of CD47 
	Additionally, while it is well known in the art that disruption of CD47 expression can render noncancerous tissues more resistant to radiation while increasing the radiosensitivity of tumor cells, (see Sick et al., of record in previous action, p. 1420 right column first paragraph) one of ordinary skill in the art would not have seen this effect as indicating that the same effect would be observed regarding the cytotoxicity of chemical agents such as anthracyclines, topoisomerase inhibitors, or nucleotide synthesis inhibitors.
	Therefore any prima facie case of obviousness against the claimed invention is overcome by Applicant’s demonstration of an unexpected benefit to the combination of anti-CD47 antisense compounds with the claimed classes of chemotherapeutic agents.
Accordingly, Applicant’s amendment submitted October 19, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/5/2021